MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Jan 31 2020, 10:12 am
court except for the purpose of establishing                                   CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Megan M. Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jesse W. Carfield,                                       January 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2073
        v.                                               Appeal from the Dearborn
                                                         Superior Court
State of Indiana,                                        The Honorable Sally A.
Appellee-Plaintiff.                                      McLaughlin, Judge
                                                         Trial Court Cause No.
                                                         15D02-1904-F6-134



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2073 |January 31, 2020                    Page 1 of 7
                                       Statement of the Case
[1]   Jesse Carfield (“Carfield”) appeals the three-and-one-half-year aggregate

      sentence imposed after he pled guilty to Level 6 felony residential entry1 and

      Class A misdemeanor operating while suspended with a prior unrelated

      violation.2 He argues that his sentence is inappropriate in light of his character

      and the nature of his offenses. Concluding that the sentence is not

      inappropriate, we affirm Carfield’s sentence.


[2]   We affirm.


                                                     Issue
                 Whether Carfield’s sentence is inappropriate in light of the nature
                 of his offense and his character.


                                                     Facts
[1]   In July 2019, Carfield pled guilty to Level 6 felony residential entry for breaking

      and entering the Wyatt family’s home. He also pled guilty to Class A

      misdemeanor operating while suspended with a prior unrelated violation. This

      charge was based on Carfield’s operation of a vehicle while knowing that his




      1
          IND. CODE § 35-43-2-1.5.
      2
          IND. CODE § 9-24-19-2.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2073 |January 31, 2020   Page 2 of 7
      driving privileges had been suspended or revoked less than ten years after

      judgement was entered against him for a prior unrelated violation.


[2]   At his sentencing hearing, Carfield explained his residential entry offense,

      which he committed in the afternoon, to the trial court as follows:


              When I was a young boy, my mom passed away of cancer and
              she told me my father wasn’t our father so I was out there trying
              to find out who my real family is; cause my family has really
              nothing to do with me and they always called my Jesse Wyatt as
              a kid. So, here I’m thinking out driving, I love singing music,
              playing music, and I was out driving on Stamper Road one night
              and I seen a mailbox that said Wyatt on it. It’s no excuse for me
              even being there I just stopped there to check and see if it was a
              family. I knocked on the doors, I was there the night before and
              nobody (indiscernible) so I went back the next day to see who it
              was and there was a blue turtle shell on their porch. I do art, I
              draw real good, and it just caught my eye this little art sculpture,
              this little blue turtle shell, I picked it up and their house keys were
              under it. I just thought it was a house that was inherited to me
              and so I (indiscernible) very, very apologized I walked into their
              house.


      (Tr. 11).


[3]   Carl Wyatt (“Wyatt”), who works the third shift, testified that he had been

      asleep the afternoon that Carfield entered his house. Wyatt’s wife had just

      gotten out of the shower when she saw Carfield standing in the hallway. She

      yelled to her husband, who grabbed his gun and ran into the hallway. He

      repeatedly told Carfield to leave the house, but Carfield did not leave until

      Wyatt threatened to shoot him. Carfield then walked outside and got into his


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2073 |January 31, 2020   Page 3 of 7
      car. However, instead of leaving, Carfield parked his car by the Wyatts’ barn in

      an area that was hidden from both the road and neighbors.


[4]   Carfield’s pre-sentence investigation report revealed that Carfield has an

      extensive legal history that includes four felony convictions, including three for

      theft. Carfield also has six misdemeanor convictions, including convictions for

      driving while suspended and driving without a license. In addition, Carfield

      has violated probation numerous times.


[5]   When sentencing Carfield, the trial court noted that Carfield’s “explanation

      that he went into the home because the last name on the mailbox was the

      alleged name of his father, who he knew nothing about including, what his first

      name was, [wa]s illogical.” (Tr. 31-32). The trial court also pointed out this

      was Carfield’s “fourth conviction for Driving Without a License indicating that

      [Carfield] w[ould] unlikely follow the law in not driving when suspended or no

      license in the future.” (Tr. 32). In addition, the trial court noted that Carfield’s

      “history of probation violations and home detention violations [was] such that

      [Carfield] was unlikely to respond positively to probation or community

      correction programs and that community safety [was] best protected in this case

      through incarceration.” (Tr. 32).


[6]   Thereafter, the trial court sentenced Carfield to two-and-one-half (2½) years for

      the Level 6 felony residential entry conviction and one (1) year for the Class A

      misdemeanor operating while suspended conviction. The trial court ordered




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2073 |January 31, 2020   Page 4 of 7
      the sentences to run consecutively to each other for a total executed sentence of

      three-and-one-half (3½) years.


[7]   Carfield now appeals his sentence.


                                                  Decision
[8]   Carfield argues that his three-and-one-half-year sentence is inappropriate.

      Indiana Appellate Rule 7(B) provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we find that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender. The defendant bears the burden of persuading this Court that

      his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006). Whether we regard a sentence as inappropriate turns on the “culpability

      of the defendant, the severity of the crime, the damage done to others, and

      myriad other factors that come to light in a given case.” Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008).


[1]   The Indiana Supreme Court has further explained that “[s]entencing is

      principally a discretionary function in which the trial court’s judgment should

      receive considerable deference.” Id. at 1222. “Such deference should prevail

      unless overcome by compelling evidence portraying in a positive light the

      nature of the offense (such as accompanied by restraint, regard, and lack of

      brutality) and the defendant’s character (such as substantial virtuous traits or

      persistent examples of good character).” Stephenson v. State, 29 N.E.3d 111, 122

      (Ind. 2015).

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2073 |January 31, 2020   Page 5 of 7
[2]   When determining whether a sentence is inappropriate, the advisory sentence is

      the starting point the legislature has selected as an appropriate sentence for the

      crime committed. Childress, 848 N.E.2d at 1081. The sentencing range for a

      Level 6 felony is six (6) months and two and one-half (2.5) years, and the

      advisory sentence is one (1) year. IND. CODE § 35-50-2-7. The maximum

      sentence for a Class A misdemeanor is one year. I.C. § 35-50-3-2. Here, the

      trial court sentenced Carfield to the maximum sentence for each offense and

      ordered the sentences to run consecutively to each other, for a total executed

      sentence of three and one-half years.


[3]   Regarding the nature of the offense, we note that Carfield entered the Wyatts’

      home in the middle of the day when Wyatt was sleeping, and his wife was

      getting out of the shower. Carfield refused to leave the Wyatts’ house until

      Wyatt threatened to shoot him. When Carfield finally left the house, he did not

      leave the property. Rather, he pulled his car into an area next to the Wyatts’

      barn that was hidden from both the road and the neighbors.


[4]   Regarding Carfield’s character, we note that Carfield has an extensive legal

      history that includes four felony convictions, including three for theft. Carfield

      also has six misdemeanor convictions, including convictions for driving while

      suspended and driving without a license. Carfield has also violated probation

      numerous times. Clearly, Carfield’s former contacts with the law have not

      caused him to reform himself. See Jenkins v. State, 909 N.E.2d 1080, 1086 (Ind.

      Ct. App. 2009), trans. denied.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2073 |January 31, 2020   Page 6 of 7
[5]   Based on the nature of the offense and his character, Carfield has failed to meet

      his burden to persuade this Court that his three-and-one-half-year sentence is

      inappropriate.


[6]   Affirmed.


      May, J. and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2073 |January 31, 2020   Page 7 of 7